DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–10 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0220211 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 February 2020 and 21 August 2020 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: COMPOSITION FOR GEL POLYMER ELECTROLYTE INCLUDING SILOXANE OLIGOMER AND STYRENE-BASED OLIGOMER, GEL POLYMER ELECTROLYTE PREPARED THEREFROM, AND LITHIUM SECONDARY BATTERY INCLUDING THE SAME.

The use of the terms KETJENBLACK (e.g., [0131], [0140]), DENKA BLACK (e.g., [0131]), VULCAN XC-72 (e.g., [0131]), and SUPER P (e.g., [0131]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "[Formula 2a] 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
." The asterisk (*) is not defined within the claim. It is unclear what the asterisk represents. Therefore, [Formula 2a] is indefinite.
Claim 1 recites the limitation "a substituted or unsubstituted alkyl group having 1 to 5 carbon atoms." Claim 1 does not describe what substituents maybe used in the "substituted" functional group. The specification also does not provide guidance for what substituents maybe used in the "substituted" functional groups. There are not specific examples of the second oligomer that would provide implicit support for the substituents (i.e., there are no specific examples where R10 is substituted alkyl group). Therefore, a substituted alkyl group is indefinite.
Claim 2 recites the limitation "[Formula 2b] 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
." The asterisk (*) is not defined within the claim. It is unclear what the asterisk represents. Therefore, [Formula 2b] is indefinite.
Claim 2 recites the limitations "a substituted or unsubstituted alkyl group having 1 to 5 carbon atoms." Claim 1 does not describe what substituents maybe used in the "substituted" functional group. The specification also does not provide guidance for what substituents maybe used in the "substituted" functional groups. There are not specific examples of the second oligomer that would provide implicit support for the substituents (i.e., there are no specific examples where R11 is substituted alkyl group). Therefore, a substituted alkyl group is indefinite.
Claim 2 recites the limitation "[Formula 2c] 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
." The asterisk (*) is not defined within the claim. It is unclear what the asterisk represents. Therefore, [Formula 2c] is indefinite.
Claim 3 recites the limitation "[Formula 2-1] 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
." The asterisk (*) is not defined within the claim. It is unclear what the asterisk represents. Therefore, [Formula 2-1] is indefinite.
Claim 3 recites the limitation "[Formula 2-2] 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
." The asterisk (*) is not defined within the claim. It is unclear what the asterisk represents. Therefore, [Formula 2-2] is indefinite.
Claims 4–6 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 4–6 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "[Formula A-1] 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
." The asterisk (*) is not defined within the claim. It is unclear what the asterisk represents. Therefore, [Formula A-1] is indefinite.
Claim 7 recites the limitation "[Formula A-2] 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
." The asterisk (*) is not defined within the claim. It is unclear what the asterisk represents. Therefore, [Formula A-2] is indefinite.
Claim 7 recites the limitation "[Formula A-3] 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
." The asterisk (*) is not defined within the claim. It is unclear what the asterisk represents. Therefore, [Formula A-3] is indefinite.
Claim 7 recites the limitation "[Formula A-4] 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
." The asterisk (*) is not defined within the claim. It is unclear what the asterisk represents. Therefore, [Formula A-4] is indefinite.
Claim 7 recites the limitation "[Formula A-5] 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
." The asterisk (*) is not defined within the claim. It is unclear what the asterisk represents. Therefore, [Formula A-5] is indefinite.
Claim 8 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 8 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the composition for a gel polymer electrolyte according to claim 1" and includes all the limitations of claim 1. Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the gel polymer electrolyte according to claim 9" and includes all the limitations of claim 9. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (Poly(vinylpyridine-co-styrene) based in situ cross-linked gel polymer electrolyte for lithium-ion polymer batteries, hereinafter Oh) in view of Ahn et al. (WO 2016/053064 A1; see English language equivalent, US 10,243,239 B1; hereinafter Ahn) and Feng et al. (CN 104558390 A, hereinafter Feng).
Regarding claim 1–4, 6, and 7, Oh discloses a composition for a gel polymer electrolyte, the composition comprising:
a first oligomer represented by Formula 1 (see siloxane-epoxide crosslinker, §2.2);
[Formula 1] 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (see D4-ep, §2.1.2)
wherein, in Formula 1, C and C′ are each independently a unit including an oxyalkylene group (see D4-ep, §2.1.2),
D is a unit including a siloxane group (see D4-ep, §2.1.2), and
k is an integer of 1 to 100 (see D4-ep, §2.1.2),
a second oligomer including a first repeating unit represented by Formula 2a and derived from a styrene monomer (see poly(vinylpyridine-co-styrene), §2.2);
[Formula 2a] 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see poly(vinylpyridine-co-styrene), §2.2)
wherein, in Formula 2a, R10 is one selected from the group consisting of hydrogen, and a substituted or unsubstituted alkyl group having 1 to 5 carbon atoms, and (see poly(vinylpyridine-co-styrene), §2.2),
a lithium salt (see battery grade electrolytes, §2.1); and
a non-aqueous solvent (see battery grade electrolytes, §2.1).
Oh does not explicitly disclose:
a first oligomer 
[Formula 1] 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

wherein, in Formula 1,
A and A′ are each independently a unit including a (meth)acrylate group,
B and B′ are each independently a unit including an amide group,
C and C′ are each independently a unit including an oxyalkylene group,
D is a unit including a siloxane group, and
k is an integer of 1 to 100,
a polymerization initiator;
wherein A and A′ each independently comprises at least one unit represented by Formulae A-1 to A-5,
[Formula A-1] 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


[Formula A-2] 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

[Formula A-3] 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


[Formula A-4] 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

[Formula A-5] 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

wherein, in Formulae A-1 to A-5, R1 is each independently one selected from the group consisting of hydrogen and a substituted or unsubstituted alkyl group having 1 to 6 carbon atoms;
wherein the first oligomer comprises at least one compound selected from the group consisting of compound represented by Formulae 1-1 to 1-5,
[Formula 1-1]

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

[Formula 1-2]

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

[Formula 1-3]

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

[Formula 1-4]

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

[Formula 1-5]

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


wherein, in Formulae 1-1 to 1-5, n, o, and p are each independently an integer of 1 to 30, and q is an integer of 1 to 100;
wherein the first oligomer and the second oligomer are included at a mass ratio of 97.5 : 2.5 to 2.5 : 97.5.
Ahn discloses a composition for a gel polymer electrolyte, the composition comprising a first oligomer (C11/L45–50) [Formula 1] 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 1, A and A′ are each independently a unit including a (meth)acrylate group (see Formula 7b, C14/L24–C16/L64), B and B′ are each independently a unit including an amide group (see Formula 7b, C14/L24–C16/L64), C and C′ are each independently a unit including an oxyalkylene group (see Formula 7b, C14/L24–C16/L64), D is a unit including a siloxane group (see Formula 7b, C14/L24–C16/L64), and k is an integer of 1 to 100 (see Formula 7b, C14/L24–C16/L64), a polymerization initiator (C11/L45–50); wherein A and A′ each independently comprises at least one unit represented by Formulae A-1 to A-5 (see Formula 7b, C14/L24–C16/L64), [Formula A-1] 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 [Formula A-2] 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 [Formula A-3] 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 [Formula A-4] 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 [Formula A-5] 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 wherein, in Formulae A-1 to A-5, R1 is each independently one selected from the group consisting of hydrogen and a substituted or unsubstituted alkyl group having 1 to 6 carbon atoms (see Formula 7b, C14/L24–C16/L64); wherein the first oligomer comprises at least one compound selected from the group consisting of compound represented by Formulae 1-1 to 1-5 (see Formula 7b, C14/L24–C16/L64), [Formula 1-1]

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

[Formula 1-2]

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

[Formula 1-3]

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

[Formula 1-4]

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

[Formula 1-5]

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

wherein, in Formulae 1-1 to 1-5, n, o, and p are each independently an integer of 1 to 30, and q is an integer of 1 to 100 (see Formula 7b, C14/L24–C16/L64) ; wherein the first oligomer and a second oligomer are included at a mass ratio of 97.5 : 2.5 to 2.5 : 97.5 (C27/L8–13) to improve the mechanical properties and ionic conductivity of the gel electrolyte (C27/L14–23). Oh and Ahn are analogous art because they are directed to gel electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel electrolyte composition of Oh with the first oligomer of Ahn in order to improve the mechanical properties and ionic conductivity of the gel electrolyte.
Modified Oh does not explicitly disclose:
wherein, in Formula 2a, a is an integer of 1 to 50;
wherein the weight-averaged molecular weight (Mw) of the second oligomer is 300 to 10,800;
wherein the second oligomer further comprises at least one repeating unit selected from the group consisting of a second repeating unit represented by Formula 2b and a third repeating unit represented by Formula 2c,
[Formula 2b] 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
wherein, in Formula 2b, R11 is one selected from the group consisting of hydrogen and a substituted or unsubstituted alkyl group having 1 to 5 carbon atoms, and b is an integer of 1 to 50,
[Formula 2c] 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


wherein, in Formula 2c, R12, R13, and R14 are each independently one selected from the group consisting of hydrogen and a substituted or unsubstituted alkyl group having 1 to 5 carbon atoms, and c is an integer of 1 to 50;
wherein the second oligomer comprises at least one selected from the group consisting of units represented by Formulae 2-1 and 2-2,
[Formula 2-1] 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein, in Formula 2-1, d and e are each independently an integer of 1 to 50,
[Formula 2-2] 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

wherein, in Formula 2-2, f, g, and h are each independently an integer of 1 to 50.
Feng a composition for a gel polymer electrolyte, the composition comprising a second oligomer including a first repeating unit represented by Formula 2a and derived from a styrene monomer (see styrene monomer, [0008]); [Formula 2a] 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see styrene monomer, [0008]), wherein, in Formula 2a, a is an integer of 1 to 50 (see styrene monomer, [0008]); wherein the weight-averaged molecular weight (Mw) of the second oligomer is 300 to 10,800 (see gel polymer electrolyte, [0092]); wherein the second oligomer further comprises at least one repeating unit selected from the group consisting of a second repeating unit represented by Formula 2b and a third repeating unit represented by Formula 2c (see acrylonitrile monomer, [0008]), [Formula 2b] 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 wherein, in Formula 2b, R11 is one selected from the group consisting of hydrogen and a substituted or unsubstituted alkyl group having 1 to 5 carbon atoms, and b is an integer of 1 to 50 (see acrylonitrile monomer, [0008]), [Formula 2c] 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 wherein, in Formula 2c, R12, R13, and R14 are each independently one selected from the group consisting of hydrogen and a substituted or unsubstituted alkyl group having 1 to 5 carbon atoms, and c is an integer of 1 to 50; wherein the second oligomer comprises at least one selected from the group consisting of units represented by Formulae 2-1 and 2-2, [Formula 2-1] (see polymer emulsion, [0008])
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (see polymer emulsion, [0008]) wherein, in Formula 2-1, d and e are each independently an integer of 1 to 50 (see polymer emulsion, [0008]), [Formula 2-2] 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 wherein, in Formula 2-2, f, g, and h are each independently an integer of 1 to 50 to improve the mechanical strength and electrochemical window of the second oligomer (see gel polymer electrolyte, [0026]). Oh and Feng are analogous art because they are directed to gel polymer electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the second oligomer of modified Oh with the second oligomer of Feng in order to improve the mechanical strength and electrochemical window of the second oligomer.
Regarding claim 5, modified Oh discloses all claim limitations set forth above and further discloses a composition for a gel polymer electrolyte:
wherein the weight-averaged molecular weight (Mw) of the first oligomer is 1,000 to 10,000 (see D4-ep, §2.1.2).
Regarding claim 9, Oh discloses a gel polymer electrolyte (see prepared gel polymer electrolyte, §2.2) prepared using a composition for a gel polymer electrolyte comprising:
a first oligomer represented by Formula 1 (see siloxane-epoxide crosslinker, §2.2);
[Formula 1] 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (see D4-ep, §2.1.2)
wherein, in Formula 1, C and C′ are each independently a unit including an oxyalkylene group (see D4-ep, §2.1.2),
D is a unit including a siloxane group (see D4-ep, §2.1.2), and
k is an integer of 1 to 100 (see D4-ep, §2.1.2),
a second oligomer including a first repeating unit represented by Formula 2a and derived from a styrene monomer (see poly(vinylpyridine-co-styrene), §2.2);
[Formula 2a] 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see poly(vinylpyridine-co-styrene), §2.2)
wherein, in Formula 2a, R10 is one selected from the group consisting of hydrogen, and a substituted or unsubstituted alkyl group having 1 to 5 carbon atoms, and (see poly(vinylpyridine-co-styrene), §2.2),
a lithium salt (see battery grade electrolytes, §2.1); and
a non-aqueous solvent (see battery grade electrolytes, §2.1).
Oh does not explicitly disclose:
a first oligomer 
[Formula 1] 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

wherein, in Formula 1,
A and A′ are each independently a unit including a (meth)acrylate group,
B and B′ are each independently a unit including an amide group,
C and C′ are each independently a unit including an oxyalkylene group,
D is a unit including a siloxane group, and
k is an integer of 1 to 100,
a polymerization initiator.
Ahn discloses a composition for a gel polymer electrolyte, the composition comprising a first oligomer (C11/L45–50) [Formula 1] 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 1, A and A′ are each independently a unit including a (meth)acrylate group (see Formula 7b, C14/L24–C16/L64), B and B′ are each independently a unit including an amide group (see Formula 7b, C14/L24–C16/L64), C and C′ are each independently a unit including an oxyalkylene group (see Formula 7b, C14/L24–C16/L64), D is a unit including a siloxane group (see Formula 7b, C14/L24–C16/L64), and k is an integer of 1 to 100 (see Formula 7b, C14/L24–C16/L64), a polymerization initiator (C11/L45–50)
to improve the mechanical properties and ionic conductivity of the gel electrolyte (C27/L14–23). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel electrolyte composition of Oh with the first oligomer of Ahn in order to improve the mechanical properties and ionic conductivity of the gel electrolyte.
Modified Oh does not explicitly disclose:
wherein, in Formula 2a, a is an integer of 1 to 50.
Feng a composition for a gel polymer electrolyte, the composition comprising a second oligomer including a first repeating unit represented by Formula 2a and derived from a styrene monomer (see styrene monomer, [0008]); [Formula 2a] 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see styrene monomer, [0008]), wherein, in Formula 2a, a is an integer of 1 to 50 (see styrene monomer, [0008]); to improve the mechanical strength and electrochemical window of the second oligomer (see gel polymer electrolyte, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the second oligomer of modified Oh with the second oligomer of Feng in order to improve the mechanical strength and electrochemical window of the second oligomer.
Regarding claim 10, Oh discloses a lithium secondary battery comprising a positive electrode; a negative electrode; a separator disposed between the positive electrode and the negative electrode; and a gel polymer electrolyte (see lithium-ion polymer cell, §2.3), wherein the gel polymer electrolyte is prepared using a composition for a gel polymer electrolyte comprising:
a first oligomer represented by Formula 1 (see siloxane-epoxide crosslinker, §2.2);
[Formula 1] 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (see D4-ep, §2.1.2)
wherein, in Formula 1, C and C′ are each independently a unit including an oxyalkylene group (see D4-ep, §2.1.2),
D is a unit including a siloxane group (see D4-ep, §2.1.2), and
k is an integer of 1 to 100 (see D4-ep, §2.1.2),
a second oligomer including a first repeating unit represented by Formula 2a and derived from a styrene monomer (see poly(vinylpyridine-co-styrene), §2.2);
[Formula 2a] 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see poly(vinylpyridine-co-styrene), §2.2)
wherein, in Formula 2a, R10 is one selected from the group consisting of hydrogen, and a substituted or unsubstituted alkyl group having 1 to 5 carbon atoms, and (see poly(vinylpyridine-co-styrene), §2.2),
a lithium salt (see battery grade electrolytes, §2.1); and
a non-aqueous solvent (see battery grade electrolytes, §2.1).
Oh does not explicitly disclose:
a first oligomer 
[Formula 1] 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

wherein, in Formula 1,
A and A′ are each independently a unit including a (meth)acrylate group,
B and B′ are each independently a unit including an amide group,
C and C′ are each independently a unit including an oxyalkylene group,
D is a unit including a siloxane group, and
k is an integer of 1 to 100,
a polymerization initiator.
Ahn discloses a composition for a gel polymer electrolyte, the composition comprising a first oligomer (C11/L45–50) [Formula 1] 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 1, A and A′ are each independently a unit including a (meth)acrylate group (see Formula 7b, C14/L24–C16/L64), B and B′ are each independently a unit including an amide group (see Formula 7b, C14/L24–C16/L64), C and C′ are each independently a unit including an oxyalkylene group (see Formula 7b, C14/L24–C16/L64), D is a unit including a siloxane group (see Formula 7b, C14/L24–C16/L64), and k is an integer of 1 to 100 (see Formula 7b, C14/L24–C16/L64), a polymerization initiator (C11/L45–50)
to improve the mechanical properties and ionic conductivity of the gel electrolyte (C27/L14–23). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel electrolyte composition of Oh with the first oligomer of Ahn in order to improve the mechanical properties and ionic conductivity of the gel electrolyte.
Modified Oh does not explicitly disclose:
wherein, in Formula 2a, a is an integer of 1 to 50.
Feng a composition for a gel polymer electrolyte, the composition comprising a second oligomer including a first repeating unit represented by Formula 2a and derived from a styrene monomer (see styrene monomer, [0008]); [Formula 2a] 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see styrene monomer, [0008]), wherein, in Formula 2a, a is an integer of 1 to 50 (see styrene monomer, [0008]); to improve the mechanical strength and electrochemical window of the second oligomer (see gel polymer electrolyte, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the second oligomer of modified Oh with the second oligomer of Feng in order to improve the mechanical strength and electrochemical window of the second oligomer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725